Citation Nr: 1542320	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-07 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for vertigo.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service connected disabilities.  



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1983 to April 1984 and from September 1986 to January 2005.  

These matters come to the Board of Veterans' Appeals (Board) from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  The currently demonstrated vertigo symptoms are not related to the Veteran's active service.  

2.  The Veteran is service connected for a Raynaud's Syndrome/Crest Syndrome, evaluated as 40 percent disabling; migraine headaches, evaluated as 30 percent disabling; degenerative disc disease (lumbar spine), evaluated as 20 percent disabling; degenerative disc disease (cervical spine), evaluated as 10 percent disabling; bilateral metatarsalgia, evaluated as 10 percent disabling; gastroesophageal reflux disease; evaluated as 10 percent disabling; bilateral carpel tunnel syndrome, evaluated as 10 percent disabling bilaterally; degenerative disc disease (back strain), evaluated as 10 percent disabling; status post, removal of endometrial polyps, evaluated as non compensable; tinea versicolor, evaluated as non compensable; and sciata (left), evaluated as non compensable.  The Veteran's overall disability rating is 80 percent effective January 2011.  

3.  The Veteran has a four year college degree and previous work experience in the private sector in human resources for 11 years and as a service representative for five months.  

4.  The competent and credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevent her from securing and following substantially gainful employment.  





CONCLUSIONS OF LAW

1.  The criteria for the grant of service connection for vertigo have not been met.  38. U.S.C.A. § 1110, 51303, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Veteran has asserted entitlement to service connection for vertigo.  Specifically, she claims that she experienced bilateral earache, sinus pressure and dizziness in service and that even though she was not diagnosed in service, she was already experiencing vertigo symptoms in service.  

The Veteran has been diagnosed with vertigo in August 2010.  At that time she presented with vertigo, nausea and vomiting.  As such, the remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

A review of the Veteran's service treatment notes are void of a diagnosis of vertigo.  The Veteran did present in service, in March 2004, with a bilateral earache, sinus pressure, and dizziness caused with head movements.  In March 1999, she presented with a middle ear infection, but no complaints of dizziness.  On her Report of Medical History from October 2004, the Veteran denied having or ever having dizziness or fainting spells.  Lastly, the Veteran did not make any complaints of dizziness or vertigo immediately after discharge when she was examined for a number of other disabilities.  

In June 2013, the Veteran was afforded an ear examination.  The Veteran was provided an otolaryngology examination and her diagnosis of benign paroxysmal positional vertigo was continued, as well as a diagnosis of tinnitus.  It was noted that she takes medication for her vertigo as a part of her treatment plan.  She reported that she began experience dizziness in 2003, while in service.  The Veteran also reported that she had an onset of balance problems in July 2012, when she had a very significant vertiginous attack accompanied by nausea and vomiting.  At the end of the examination, the opinion provided was that the Veteran's vertigo is not related to the ear conditions she experienced in service.  The examiner noted, in an addendum opinion, that she was treated for a bilateral earache in March 2004.  There was no follow up visit for this condition or any other visits for ear problems noted.  The condition she was treated for in service should not resulted in development of any long term complication including vertigo and tinnitus.  

The Veteran submitted a statement stating that her Vertigo went undiagnosed in service because it takes so long to get a referral to see a specialist and by the time she was able to get an appointment the symptoms of vertigo dissipated.  The Board has taken her statements under advisement.  The Board notes that the Veteran did have three or four complaints of earaches in service, but only one complaint of dizziness in March 2004.  The Veteran also denied dizziness on her Report of Medical History from October 2004, which coincided with her retirement from service.  Further, the Veteran filed a claim with the VA in May 2005 and she made no suggestion at that time that she suffered from vertigo or dizziness that was related to service.  The Veteran did not experience another incident of vertigo until 2010.  

While the Veteran is competent to report instances of dizziness that she has experienced, she is not competent to give an etiology of her currently diagnosed vertigo disability, nor is she able to relate her complaints of bilateral ear pain in service to her vertigo.  In light of the foregoing, the Board concluded that service connection is not warranted for vertigo on the basis of nexus to some incident in service or continuity of symptomatology.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for vertigo, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107.

TDIU

The Veteran seeks a total disability evaluation based on individual unemployability due to service connected disabilities.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

As detailed in the findings of fact, the Veteran has multiple service-connected disabilities with an overall disability rating of 80 percent from January 2011.  The Veteran's Raynaud's Syndrome/Crest Syndrome has been evaluated as 40 percent disabling, and as such with one disability at 40 percent and a combined rating of 80 percent, the Veteran meets the schedular criteria of 38 C.F.R. § 4.16(b).  

The Veteran filed a claim for TDIU in January 2011.  She reported that she last worked in December 2009 and indicated that she left her job due to disability.  She reported that she had a college degree, a professional career in the military of 20 years, and a professional career in human resources for 11 years.  However, she states that she was forced to leave her employment because of her Raynaud's Syndrome/Crest Syndrome because she found it impossible to withstand the changes in temperature that this syndrome causes her to experience.  A minimum temperature change will trigger Raynaud attacks and this occurs 7-8 times per day no matter how many layers of clothes she wears.  She states that her syndrome attacks occur so often and are so intense that the inability to re-warm her body causes her severe pain.  Just by touching a cold surface without using a protective glove will cause her fingers to go numb.  Air conditioning is a nightmare; and she suffers all year round.  Further, her attacks can be triggered easily causing her body to overreact and go into "shutdown" mode.  Her hands become numb to the point where she cannot use them and she has no sensation.  Her skin can become itchy, red, swollen and tender to the touch, making it impossible for her to complete the simplest of tasks.  It can take up to two hours for her body temperature to regulate and this process is painful as well.  She had to stop working because her symptoms were becoming so severe that it was causing her emotional distress.  Being in a public work environment does not allow her to control the temperature and makes her feel uneasy, weak, exhausted and irritable.  

Review of Social Security Administration (SSA) records reflects that the Veteran was found fully disabled as of January 2010 due to systemic sclerosis and degenerative disc disease.  The SSA found these impairments are so severe that the Veteran is unable to perform any work existing in significant numbers in the national economy.

In May 2012, the Veteran underwent a VA examination for Raynaud's syndrome.  The examiner opined that the functional impact of her disability on her ability to work was pain, which caused increased tardiness and absences, as well as the fact that the Veteran cannot work in cold areas or areas where temperature changes.  

On the same date, the Veteran's headache disability was reviewed and the examiner opined that the functional impact of her migraines on her ability to work was that the Veteran had to stay at home most of the time when she experiences headaches.  Additionally, it is difficult for her to be around people and do routine activities when she is having a headache.  

In June 2011, an examiner also noted that the Veteran's Raynaud's syndrome effectively caused the Veteran to stop working because of the intermittent numbness and intolerance to temperature changes in the workplace. 

It was also determined at the same examination that the Veteran's cervical and lumbar spine conditions would only allow her to perform light duty or sedentary employment, and strenuous physical employment is limited.  The Veteran is also service connected for carpel tunnel and this precludes her from lifting anything heavy and she cannot perform employment that requires repetitive motion of the hands and wrist.  Lastly, the Veteran's bilateral metatarsalgial precludes the Veteran from prolonged standing or walking.  

Based on the evidence of record, the Board finds that a TDIU is warranted in this case.  The Veteran meets the schedular criteria for a TDIU throughout the appeal period, and the overall weight of the evidence is at least in equipoise as to whether all of the Veteran's service connected disabilities taken as a whole precludes her from performing the physical acts required by employment.  

Even though no examiner specifically stated that one of her many disabilities precludes the Veteran from working, the Board finds that when viewing the physical impact all of her service connected disabilities have her ability to work, the Veteran is not capable of securing and following employment.  She can only perform light duty because her back, neck and carpel tunnel disability.  She cannot be in places with air conditioning or places where she cannot control the climate.  She cannot lift anything heavy and she cannot do any activities that require repetitive motion of the hands and wrists.  

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted in the instant case.

Duties to Assist and Notify 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated April 2011, March 2012, and February 2013 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate her claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in her possession and has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).   
  
The Veteran was provided VA examination in June 2013, which is adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a January 2014 supplemental statement of the case.  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.










ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  

Service connection for vertigo is denied.  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


